


110 HR 3527 : To extend for two months the authorities of

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3527
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 18, 2007
			Received
		
		
			October 4, 2007
			Read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To extend for two months the authorities of
		  the Overseas Private Investment Corporation.
	
	
		1.Temporary extension of OPIC
			 programsSection 235(a)(2) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by
			 striking September 30, 2007 and inserting November 30,
			 2007.
		
	
		
			Passed the House of
			 Representatives September 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
